UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-4085


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

COREY JACKSON,

                 Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry F. Floyd, District Judge.
(8:09-cr-00889-HFF-1)


Submitted:   October 1, 2010                 Decided:   October 18, 2010


Before NIEMEYER, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Loggins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.        David Calhoun Stephens,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Corey    Jackson    pled       guilty       to     being    a     felon    in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1)

(2006).       Jackson’s    advisory        guidelines          range   was     seventy    to

eighty-seven months’ imprisonment.                  The district court granted

the     Government’s     motion      for    a     downward       departure      based    on

Jackson’s substantial assistance and sentenced Jackson to fifty

months’ imprisonment.          On appeal, Jackson’s counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967), in

which he questions the reasonableness of Jackson’s sentence and

concludes     that     there   are    no    meritorious          issues       for   appeal.

Jackson was advised of his right to file a pro se brief, but he

has not done so.           The Government has not filed a response.

Finding no reversible error, we affirm.

              This    court    reviews       sentences          for    procedural        and

substantive          reasonableness         under         an      abuse-of-discretion

standard.      Gall v. United States, 552 U.S. 38, 51 (2007).                             In

conducting this review, we “must first ensure that the district

court committed no significant procedural error, such as failing

to calculate (or improperly calculating) the [g]uidelines range,

treating the [g]uidelines as mandatory, failing to consider the

[18 U.S.C.] § 3553(a) [(2006)] factors, selecting a sentence

based    on   clearly     erroneous        facts,    or    failing       to    adequately

explain the chosen sentence.”               Id.     “When rendering a sentence,

                                            2
the district court must make an individualized assessment based

on    the    facts     presented,”       applying     “the      relevant    §     3553(a)

factors to the specific circumstances of the case before it.”

United      States    v.    Carter,     564    F.3d   325,      328    (4th Cir.    2009)

(internal quotation marks and emphasis omitted).                          Once we have

determined that the sentence is free of procedural error, we

must consider the substantive reasonableness of the sentence,

“tak[ing]      into     account    the     totality        of   the    circumstances.”

Gall, 552 U.S. at 51.

              In this case, the district court correctly calculated

the    advisory       guidelines        range.        Even      assuming    the     court

committed procedural error in failing to articulate an adequate

individualized assessment of Jackson’s case, we conclude that

the    court’s       omission     did    not      affect     Jackson’s     substantial

rights.      See United States v. Lynn, 592 F.3d 572, 580 (4th Cir.

2010).       With regard to the substantive reasonableness of the

sentence, it is clear that Jackson’s sentence, which is below

the      advisory          guidelines      range,       is       not     substantively

unreasonable.         Thus, we conclude that the district court did not

abuse its discretion in imposing Jackson’s sentence.

              In accordance with Anders, we have reviewed the entire

record and have found no other meritorious issues for appeal.

Accordingly,      we    affirm    the     district     court’s        judgment.      This

court requires that counsel inform his client, in writing, of

                                              3
his right to petition the Supreme Court of the United States for

further   review.     If    the   client   requests       that   a   petition   be

filed,    but   counsel    believes   that   such     a    petition    would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.         Counsel’s motion must state that

a copy thereof was served on the client.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                      4